Citation Nr: 1039212	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-39 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) based upon the Veteran's period of honorable 
service from February 28, 1964, to February 10, 1966.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and two observers


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel





INTRODUCTION

The Veteran had honorable on active duty service from February 
1964 to February 1966.  He also served on active duty from 
October 1969 to February 1977; he received a discharge under 
other than honorable conditions for this period of service.  See 
DD Forms 214.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The Veteran was afforded a Travel Board hearing in August 2010.  
A transcript of the testimony offered at this hearing has been 
associated with the record. 

In opening, the Board notes that in an August 2004 decision, the 
RO determined that the character of the Veteran's discharge for 
his second period of service constituted a bar to eligibility for 
VA disability benefits, particularly for PTSD.  38 U.S.C.A. § 
5303 (West 2002); 38 C.F.R. § 3.12 (2010).  The Veteran did not 
appeal that determination, but rather sought to have his 
discharge recharacterized through the Army Board for Correction 
of Military Records.  His application to this body was, however, 
denied.  See February 2, 2006, letter from the Department of the 
Army.  The Veteran now seeks service connection based upon his 
initial period of service.  


FINDINGS OF FACT

Evidence of record supports a finding that the Veteran engaged in 
combat and experienced fear of hostile military activity during 
his first period of service in Vietnam; resolving reasonable 
doubt in the Veteran's favor, medical evidence establishes a 
confirmed diagnosis of PTSD related to in-service stressors that 
occurred during this period.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 
1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties to notify and assist need not be 
addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service 
connection may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), under the 
criteria of DSM-IV, a link, established by medical evidence, 
between current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 4.125 (2010).

During the course of the appeal, the criteria for service 
connection for PTSD, and, specifically verification of PTSD 
stressors, were amended.  The amendment eliminated the 
requirement for corroborating that the claimed in-service 
stressor occurred if a stressor claimed by a veteran is related 
to the veteran's fear of "hostile military or terrorist 
activity" and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the veteran's symptoms are related to 
the claimed stressor, provided that the claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service.  The amendment acknowledges the inherently 
stressful nature of the places, types, and circumstances of 
service in which fear of hostile military or terrorist activities 
is ongoing.  The amended criteria is for application for claims 
that were appealed to the Board before July 13, 2010, but have 
not been decided by the Board as of July 13, 2010, as in this 
case.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 
41092 (July 15, 2010)(correcting effective and applicability 
dates).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran is claiming that he incurred PTSD during his first 
period of service, particularly from events he experienced during 
his service in Vietnam.  A review of the Veteran's DD Form 214 
for this period of service discloses that he was awarded the 
Vietnam Service Medal (VSM) related to this service.  His DD Form 
214 also discloses that he served as a Light Weapons Infantryman.  
The Veteran has outlined numerous stressors, including witnessing 
dead bodies, injured people, killing people and participating in 
combat.  

Although the Veteran's second period of service disqualifies him 
for VA disability benefits, the Board notes that during this 
period he also served as an Infantryman Instructor, with service 
in Vietnam.  See DD Form 214.  In this regard, the Board notes 
that in February 1971 the Veteran sustained a shrapnel injury.  
He was also awarded the Combat Infantry Badge (CIB) and Purple 
Heart for this period of service.  See Veteran's service 
treatment and personnel records.  

A review of the Veteran's service treatment records discloses no 
psychiatric complaints.  Upon separation from his first period of 
service he denied having frequent or terrifying nightmares, 
depression or excessive worry or nervous trouble of any sort.  
See February 1966 Report of Medical History.  Likewise, clinical 
psychiatric examination was normal at this time.  See February 
1966 Report of Medical Examination.  Upon entrance to his second 
period of service he similarly denied such symptoms and clinical 
psychiatric examination was normal.  See October 1969 Report of 
Medical History and Report of Medical Examination.  

The earliest mention of PTSD appears in a January 2004 record 
from the Goldsboro Psychiatric Clinic.  This record notes that 
the Veteran reported having served two tours of duty in Vietnam, 
one during each of his respective periods of service.  The record 
also discloses that the Veteran reported having witnessed 
injuries to and deaths of numerous fellow soldiers, and that 
since his return from Vietnam he had experienced daily intrusive 
thoughts, occasional distressing dreams, frequent flashbacks, 
distress at exposure to triggers that reminded him of past 
trauma, and numerous other symptoms of PTSD.  PTSD was assessed 
at this time and it was noted that because of the "service-
connected" PTSD that the Veteran was totally disabled and 
unemployable.  

In December 2006 the Veteran was afforded a VA (QTC) psychiatric 
examination.  The examiner noted the Veteran's separate periods 
of service and that he enlisted in the Army each time, although 
his second enlistment was under duress.  The examiner noted that 
the conditions that precipitated PTSD included the Veteran's 
report that the largest death toll had occurred the year of his 
entry and the Veteran's report of killing and bloodshed, the 
details of which the Veteran did not wish to elaborate upon.  The 
Veteran reported feeling responsible for the deaths of men under 
his command, as well as witnessing piles of dead bodies and 
mutilated bodies of U.S. personnel.  

The examiner noted that the Veteran's landmark stressor occurred 
during the Veteran's first period of service during his time in 
Vietnam.  The examiner highlighted his reports of witnessing 
others being killed and wounded during this time.   The examiner 
noted that the Veteran was seriously traumatized as an outcome of 
these events "incurring PTSD."  The Veteran offered little 
detail regarding his stressors.  The examiner rendered an Axis I 
diagnosis of PTSD and noted that the traumatic event included 
actual death, threatened death, serious injury, threat to 
physical integrity of self and others and that the Veteran did 
respond with horror, fear and emotional numbing.  

The examiner noted that the Veteran's mental symptoms began 
immediately after his return from Vietnam.  The Veteran 
apparently reported that although he immediately went to school 
upon his return that his behavior was so aggressive and defensive 
that his family did not feel safe around him and he accordingly 
moved away to Washington, D.C.  His behavior upon moving was such 
that he stayed in a dark and locked basement of his brother's 
home.  He reported having had flashbacks and nightmares at this 
time, and being unable to work because of visual hallucinations 
of people sneaking up on him.  He also reported sensations of 
being tortured and mistreated by the 40 plus people he killed.  
He reported flashbacks of bodies pinned to trees and staked to a 
hill.  He reported difficulty in relationships, including having 
been married times 3.  The Veteran also reported a history of 
legal problems.  

Of record is a June 2007 letter from E.W.H, M.D., a doctor with 
the Goldsboro Psychiatric Clinic.  In this letter, this doctor 
noted that he had reviewed the Veteran's records and it was his 
professional opinion that the Veteran's "PTSD began as a result 
of his first tour of duty in Vietnam and [] worsened after his 
second tour."

At his August 2010 hearing, the Veteran offered testimony 
regarding his experiences in Vietnam.  He related having been in 
combat with the enemy during his first and second periods of 
service.  His wife also testified, describing the impact of the 
Veteran's PTSD on his life.

The Board acknowledges the lack of details in regards to the 
Veteran's claimed stressors.  Nevertheless, under either the 
combat presumptions or the recently amended regulation, the Board 
finds that the Veteran's stressors of his first period of service 
are established.  In this regard, the Board notes that the 
Veteran served in Vietnam as a Light Weapons Infantryman; thus, 
it is likely that he participated in combat, such that his lay 
testimony would establish the occurrence of his claimed 
stressors.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  In 
particular, with consideration given to the recently amended 
regulations, the Board finds that the Veteran's Military 
Occupational Specialty (MOS) of a Light Weapons Infantry supports 
his related fear of hostile activity as this is clearly 
consistent with the circumstances of his Veteran's service in 
Vietnam.  38 C.F.R. § 3.304(f)(3).  Moreover, there is no clear 
and convincing evidence suggesting the non-occurrence of these 
events; thus, the occurrence of the Veteran's stressors is 
conceded with respect to his first period of service in Vietnam.  

Furthermore, the Board also finds that the evidence is at least 
in equipoise that the Veteran's PTSD is attributable to his first 
period of service in Vietnam.  In this regard, the Board finds 
the VA examiner's opinion and that of Dr. E.W.H. highly 
probative, in that they relate PTSD to this period of service.  
The Board does note that the Veteran suffered shrapnel wounds 
during his second period of service in Vietnam and that he 
received the CIB and Purple Heart related to this period of 
service.  However, there appears to the Board to be an equal 
likelihood that he incurred PTSD in either period of service.  It 
is salient to the Board that the Veteran served as an Infantryman 
during both periods; thus, he is likely to have had similar 
experiences during both of his tours in Vietnam.  Accordingly, 
the claim is granted.  




ORDER

Entitlement to service connection for PTSD based upon the 
Veteran's period of honorable service from February 28, 1964, to 
February 10, 1966, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


